                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8

                                                             9                                    UNITED STATES DISTRICT COURT

                                                            10                                            DISTRICT OF NEVADA

                                                            11
                                                                   BANK OF AMERICA, N.A.,                                   Case No.: 2:16-cv-02210-RFB-GWF
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                    Plaintiff,              STIPULATION AND ORDER TO
                      LAS VEGAS, NEVADA 89134




                                                            13                                                              SUBSTITUTE REAL PARTY IN
AKERMAN LLP




                                                                   vs.                                                      INTEREST
                                                            14
                                                                   MOUNTAIN SHADOWS COMMUNITY
                                                            15     ASSOCIATION; LAS VEGAS
                                                                   DEVELOPMENT GROUP LLC; and
                                                            16     NEVADA ASSOCIATION SERVICES, INC.,
                                                            17                                      Defendants.
                                                            18

                                                            19                Bank of America, N.A (BANA) and Las Vegas Development Group, LLC (LVDG) stipulate
                                                            20   as follows:
                                                            21                1.    LVDG purchased the real property located at 6225 Hardgate Street, North Las Vegas,
                                                            22   Nevada 89031-1392 (the property) at an HOA foreclosure sale on May 18, 2012 via a foreclosure
                                                            23   deed recorded in Clark County as instrument number 201205240002505.
                                                            24                2.    On December 16, 2016, LVDG granted the property to Airmotive Investments, LLC
                                                            25   (Airmotive) through a grant deed recorded in Clark County as instrument number 20170105-0003306.
                                                            26                3.    LVDG and Airmotive are affiliated business entities with identical common ownership.
                                                            27                4.    LVDG no longer has a current interest in the real property that is the subject matter of
                                                            28   this lawsuit. The interest has been granted to Airmotive.

                                                                 49101597;1
                                                             1                5.     Airmotive will be substituted in for LVDG as the real party in interest as a defendant

                                                             2   in this matter. Airmotive adopts and asserts all of the claims and defenses previously asserted by

                                                             3   LVDG and LVDG's role in this matter will be terminated.

                                                             4                6.     Airmotive agrees to participate as a witness at trial if this case is not resolved by

                                                             5   summary judgment.

                                                             6                7.     The caption in this matter shall be changed accordingly.

                                                             7                DATED this 13th day of June, 2019.

                                                             8
                                                                  AKERMAN LLP                                              ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                             9

                                                            10     /s/ Scott R. Lachman                                     /s/ Timothy E. Rhoda
                                                                  ARIEL E. STERN, ESQ.                                     TIMOTHY E. RHODA, ESQ.
                                                            11    Nevada Bar No. 8276                                      Nevada Bar No. 7878
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                  SCOTT R. LACHMAN, ESQ.                                   ROGER P. CROTEAU, ESQ.
                                                            12    Nevada Bar No. 12016                                     Nevada Bar No. 4958
                      LAS VEGAS, NEVADA 89134




                                                                  1635 Village Center Circle, Suite 200                    9120 W. Post Road, Suite 100
                                                            13
AKERMAN LLP




                                                                  Las Vegas, Nevada 89134                                  Las Vegas, Nevada 89148
                                                            14
                                                                  Attorneys for Bank of America, N.A.                      Attorneys for Las Vegas Development Group,
                                                            15                                                             LLC and Airmotive Investments, LLC
                                                            16                                                      ORDER
                                                            17                                             IT IS SO ORDERED:
                                                            18

                                                            19                                             _________________________________________
                                                                                                           UNITED STATES
                                                                                                           UNITED  STATES DISTRICT  COURT
                                                                                                                           MAGISTRATE       JUDGE
                                                                                                                                         JUDGE
                                                            20                                                      6/18/2019
                                                                                                           DATED: _________________________________
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                       2
                                                                 49101597;1
